DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei (2018/0024309).

Regarding claim 1, Wei discloses a lens module (Figures 7a and 7b), comprising a lens barrel (301, lens barrel) and a lens group accommodated in the lens barrel (305, second lens), wherein the lens barrel comprises a barrel wall (301A, first barrel wall) defining a light through hole (301C, optical aperture), and the barrel wall comprises an object side surface adjacent to an object side of the lens module (see Figure A, below), an image side surface adjacent to an image side of the lens module (see Figure A, below) and a connection surface connecting the object side surface and the image side surface (see Figure A, below); wherein the lens group comprises a first lens adjacent to the object side (305, second lens), the first lens comprises an upper surface adjacent to the object side (top side surface of 305, second lens), and the upper surface comprises an arc-shaped portion (arc-shaped portion of 305, second lens, which is on the object side, through which 306, optical axis, passes through) and a peripheral portion provided around the arc-shaped portion (peripheral portion of 305, second lens, adjacent to 304A, second fixed portion); wherein the object side surface includes a flat surface (see Figure A, below) and an inclined surface extending from the flat surface slantingly in a direction toward the image side to the connection surface (see Figure A, below), the connection surface extends from the inclined surface slantingly in a direction away from an optical axis of the lens module to the image side surface (see Figure A, below), the connection surface and the arc-shaped portion are spaced apart from each other (Figures 7a and 7b), and a light shielding member is provided between the barrel wall and the first lens (303, first shade, 304, second shade).
[AltContent: textbox (Object side)][AltContent: textbox (Image side)][AltContent: arrow][AltContent: textbox (Connection surface)][AltContent: textbox (Object side surface; inclined surface)][AltContent: textbox (Image side surface)][AltContent: textbox (Object side surface; flat surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    581
    725
    media_image1.png
    Greyscale

Figure A

Regarding claim 6, Wei discloses the lens module according to claim 1, wherein, on a cross section where the optical axis is located, a first included angle θ.sub.1 is defined between the inclined surface and the optical axis, and the first included angle θ.sub.1 meets a condition of 30°≤θ.sub.1≤90° (see Figure A, above, wherein the inclined surface is between 30 to 90 degrees inclined from the vertical axis).

Regarding claim 7, Wei discloses the lens module according to claim 6, wherein, on the cross section where the optical axis is located, a second included angle θ.sub.2 is defined between the connection surface and the optical axis, and the second included angle θ.sub.2 meets a condition of 0°≤θ.sub.2≤60° (see Figure A, above, wherein the connection surface is between 0 to 60 degrees inclined from the vertical axis).

Regarding claim 8, Wei discloses the lens module according to claim 6, wherein the image side surface is a flat surface (see Figure A, above, wherein the image side surface is flat).

Regarding claim 10, Wei discloses the lens module according to claim 1, wherein the lens module further comprises at least one second lens provided on the image side of the lens module (for exemplary purposes, see at least Figure 1a, 105, second lens, is provided on the image side of 102, first lens).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (2018/0024309) in view of Chang (2017/0176649).

Regarding claim 2, Wei discloses the lens module according to claim 1, wherein the light shielding member is a light shielding layer provided on the upper surface (Figure 7b, 303A, and 303B, first and second fixed portions, are provided on the upper surface), and the light shielding layer is located between the connection surface and the upper surface (Figure 7b).
Wei fails to teach the light shielding layer to be formed by ink penetration. Wei and Chang are related because both teach a lens module with a light shielding member.
Chang discloses a lens module wherein a light shielding layer is formed by ink penetration (at least [0029] teaches 162, light absorbing coating, is a quick-drying ink).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Wei to incorporate the teachings of Chang and provide the light shielding layer to be formed by ink penetration. Doing so would allow for reduction of reflection of stray light in a compact manner.

Regarding claim 3, the modified Wei discloses the lens module according to claim 2, wherein the light shielding layer is a black ink layer (Chang: at least [0029] teaches 162, light absorbing coating, is a black resin material).

Regarding claim 4, the modified Wei discloses the lens module according to claim 2, wherein the light shielding layer has a hollow ring structure (at least Figures 1c, 4, and 5; [0011, 0012]).

Regarding claim 5, the modified Wei discloses the lens module according to claim 2, wherein both the connection surface and the upper surface are processed by extinction treatment (Examiner notes that because the limitation is a process limitation in a product claim, patentable weight has not been given to the limitation), and at least one of the connection surface and the upper surface is provided with a flow guiding notch for the ink (Chang: Figure 1C, 132, coating area, includes 136, annular groove structure).

Regarding claim 9, Wei discloses the lens module according to claim 8, but fails to teach wherein the image side surface abuts against the upper surface. Wei and Chang are related because both teach a lens module.
Chang discloses a lens module wherein the image side surface abuts against the upper surface (Figure 1A, 151, second fitting portion; [0038]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Wei to incorporate the teachings of Chang and provide wherein the image side surface abuts against the upper surface. Doing so would allow for improved alignment of the lenses within the lens barrel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872